Citation Nr: 0811216	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant served on active duty from May 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 Administrative Decision of 
the Detroit, Michigan Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined the appellant's 
character of discharge was a bar to the award of VA 
compensation benefits.  The appellant submitted additional 
evidence in support of his claim, but he waived initial RO 
jurisdiction over that evidence.  


FINDINGS OF FACT

1.  The appellant was discharged from active duty under other 
than honorable conditions.

2.  The appellant lost 9 days of service due to a period of 
absence without leave (AWOL); he committed larceny of whiskey 
and cigarettes with a value of over $50; and he slept while 
on guard duty on November 15, 1966; he faced a General Court 
Martial on these offenses.

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent; additionally, he 
was not insane at the time of the commission of these 
offenses.


CONCLUSION OF LAW

The appellant's other than honorable discharge due to willful 
and persistent misconduct is dishonorable for VA purposes and 
is therefore a bar to VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002 & Supp. 2006); 38 C.F.R. § 3.12 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in July 2004 and July 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service records, have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
Although the claimant's representative would like a medical 
opinion regarding whether the appellant was insane during 
service, the Board finds that the evidence of record is 
sufficient in this case.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Character of Discharge

The claimant appeals an RO administrative decision which 
determined the character of his discharge serves as a bar for 
the award of VA compensation benefits; specifically, the 
appellant has filed a claim for multiple medical 
disabilities.  In order to qualify for VA benefits, a 
claimant must demonstrate that he has the status of a 
"veteran."  Cropper v. Brown, 6 Vet. App. 450, 452 (1994) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 
U.S.C.A. § 1110).  A person seeking to establish veteran 
status must do so by a preponderance of the evidence, and the 
benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not 
applicable to that determination of status.  See Aguilar, 
supra.

Pursuant to 38 U.S.C.A. § 101(2), "[t]he term 'veteran' 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  See also 38 
C.F.R. § 3.12(a).

A discharge or release under other than honorable conditions 
(OTHC) is considered to have been issued under dishonorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release. 38 C.F.R. § 3.12(d)(4).  
In Cropper, the Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.  5303(b) requires "that the insanity 
must be such that it legally excuses the acts of misconduct" 
and that there must be a causal connection between the 
insanity and the misconduct" in order to demonstrate that a 
claimant's OTHC discharge should not act as a bar to the 
grant of veterans' benefits.  Cropper, 6 Vet. App. at 453-54.

The appellant served on active duty from May 1965 to October 
1967.  A review of the service medical records does not 
reveal that the appellant was seen for any complaints, 
findings, treatment or diagnosis of psychiatric disease or 
injury.  In October 1967, prior to discharge, it was noted 
that the appellant had an emotionally unstable personality 
with a depressive component.  On his discharge examination, 
the appellant related that he had frequent trouble sleeping, 
depression or excessive worry, frequent or terrifying 
moments, and bedwetting.  However, no abnormalities were 
noted on the psychiatric evaluation portion of the separation 
examination.  There is no suggestion that the appellant was 
psychiatrically insane or incompetent during any period of 
his active duty.  

The service records reflects that the appellant lost 9 days 
of service due to a period of AWOL from December 3, 1966 to 
December 11, 1966; he committed larceny of whiskey and 
cigarettes with a value of over $50; and he slept while on 
guard duty on November 15, 1966.  He faced a General Court 
Martial on these offenses in March 1967 and he pled guilty to 
all offenses.  The sentence was forfeiture of two-thirds pay 
per month for twelve months, to be confined as hard labor for 
one year, to be discharged from service with a bad conduct 
discharge and to be reduced to the lowest enlisted grade.  
The appellant was separated from service under other than 
honorable conditions by reason of the sentence of the General 
Court Martial.  The appellant applied for correction of his 
military records in January 1972 and in August 1993, but was 
denied.  

Currently, a private medical report diagnosed the appellant 
as having post-traumatic stress disorder (PTSD).  It was 
noted that the appellant "had been advised" by his lawyer 
that he could get VA benefits if a psychiatrist indicated 
that he was insane in 1966 when he served in the military to 
include when he was AWOL.  The private psychiatrist, C.C., 
M.D., did not make a finding that he was insane during 
service or at the current time.  

The appellant has alleged that his conduct was the result of 
being insane.  However, the General Court Marital records 
indicated that his character of service was "excellent" and 
the service medical records do not show that he was insane or 
incompetent at any time.  Rather, he had an emotionally 
unstable personality with a depressive component.  His 
separation examination was negative for any psychiatric 
abnormality.  The service records, moreover, do not suggest 
nor diagnose insanity.  

As noted above, conduct will not be considered willful and 
persistent if the appellant was insane at the time of the 
commission of the offenses in question.  See Cropper, supra.  
However, the Board finds no evidence the appellant was insane 
at the time of his AWOL periods or other offenses that 
resulted in his OTHC discharge.  While he was found during 
service to have an emotionally unstable personality with a 
depressive component, the appellant was not found to be 
incompetent and/or insane at any time during military 
service. His actions did not appear to be motivated by 
delusions and/or psychoses; rather, the records from the 
general Court Martial show that he was a good soldier with 
excellent service; however, he engaged in impermissible 
activities and was reprimanded and disciplined.  Due to his 
offenses, he was tried under a General Court Martial, pled 
guilty, and was disciplined.  He received an OTHC discharge 
and the Department of the Army twice declined to correct his 
military records.  

The appellant submitted a statement from R.L.B., who served 
with him.  Mr. B. indicated that he drew up Court Martial 
papers on the appellant which involved falling asleep on 
guard duty, theft, and going AWOL.  The appellant had turned 
in two other servicemembers for theft and was fearful of his 
life.  The appellant stayed in his clerk's office for several 
weeks.  He recounted an episode when a grenade was thrown 
near some guards, to keep them fearful.  He was unable to 
attend the appellant's court martial.  

The Board notes that the statement of Mr. B. appears 
credible.  However, Mr. B. did not provide any information 
regarding the appellant's allegations of being insane.  He 
stated that the appellant was fearful of his life.  He did 
not report any psychiatric symptoms that were observable or 
provide any other pertinent information other than confirming 
that the appellant was charged with the offenses previously 
noted.  Thus, this statement is of no probative value with 
regard to the allegation that the appellant was insane when 
he committed any of the inservice offenses.  

The Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."  In 
this case, the Board finds that the appellant's AWOL period 
and other offenses are beyond minor offenses, as they clearly 
interfered with his military duties and resulted in a 
military sentence.  Consequently, these offenses cannot 
constitute mere minor offenses.  Id; see also Cropper at 452-
453.  The appellant's absence, larceny, and sleeping on guard 
duty, were accomplished by his own volition and were multiple 
in count, thereby constituting misconduct that was both 
willful and persistent.  Moreover, as mentioned, there is no 
probative evidence that he was insane at the time he 
committed these acts, despite his contentions to the contrary 
and his recitation to the private examiner that he needed 
such a finding for VA benefits.  See 38 C.F.R. § 3.12(b).

For these reasons, the Board concludes the appellant's period 
of active duty ended with an other than honorable discharge 
due to willful and persistent misconduct, and such period of 
service is dishonorable for VA purposes and is a bar to VA 
compensation benefits.


ORDER
The character of the appellant's discharge from active 
military service is a bar to the receipt of VA benefits and 
the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


